In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Wager, J.), dated May 6, 1992, which, upon a jury verdict in favor of the defendant on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the trial court erred in failing to charge the jury with respect to Vehicle and Traffic Law §§ 110 and 1111 is unpreserved for appellate review.
*606In addition, we find unpersuasive the plaintiffs’ claim that the verdict was against the weight of the credible evidence. It is well settled that a jury verdict will not be set aside absent a showing that the jurors could not have reached their verdict on any fair interpretation of the evidence (see, Kamen v City of New York, 169 AD2d 705; Nicastro v Park, 113 AD2d 129). A review of the evidence adduced in this case demonstrates that a fair basis existed for the verdict in the defendant’s favor. Rosenblatt, J. P., Ritter, Goldstein and Florio, JJ., concur.